Citation Nr: 1243961	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes with spondylosis of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel








INTRODUCTION

The Veteran served on active duty from December 1982 to July 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran underwent a VA examination in November 2006.  The Board construes the statements in the November 2012 correspondence as an assertion that her cervical spine disability is worse than when she was last examined.  As such, VA is required to afford her a VA examination to assess the current severity of her service-connected degenerative changes with spondylosis of the cervical spine.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since June 2009.  

2.  Afford the Veteran a VA examination to determine any orthopedic impairment or objective neurologic abnormality related to the service-connected degenerative changes with spondylosis of the cervical spine.  







The VA examiner should describe range of motion in degrees and any functional loss due to pain, weakened movement, or excess fatigability in terms of additional degrees of limited motion.  

The VA examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, that is, periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The Veteran's file must be made available to the VA examiner for review. 

3.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



